UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-6773



In Re: DOUGLAS A. REDLESKI,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CA-99-37)


Submitted:   September 8, 2000         Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Douglas A. Redleski, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Douglas A. Redleski petitions this court for a writ of manda-

mus.    He asks this court to direct the district court to rule on

his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) petition, alleging

that the district court has delayed unreasonably.     Writs of man-

damus are extraordinary writs, and the power to issue them is

sparingly exercised. See Kerr v. United States Dist. Ct., 426 U.S.

394, 402 (1976).    Redleski’s petition does not set forth such ex-

ceptional circumstances as would warrant the issuance of a writ of

mandamus at this time.    We note, however, that the district court

has taken no action for over seven months.     Accordingly, we deny

Redleski’s petition without prejudice to his refiling it if the

district court fails to act within a reasonable time.    The motion

to proceed in forma pauperis is granted.      We dispense with oral

argument, because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                    PETITION DENIED




                                  2